Citation Nr: 0906217	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-03 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an effective date earlier than July 27, 
2006, for an award of service connection for chronic 
recurrent lumbar strain.

3.  Entitlement to an effective date earlier than July 27, 
2006, for an award of service connection for chronic 
bilateral shoulder strain and tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina, which granted 
service connection for hemorrhoids and assigned a 
noncompensable disability evaluation.  This matter also 
arises from a November 2006 RO decision which granted service 
connection for lumbar shoulder strain with an effective date 
of July 27, 2006.  The Board remanded the issue of an 
increased initial evaluation for hemorrhoids in March 2008.

The Veteran appeared at a videoconference hearing at the RO 
before the undersigned Acting Veterans Law Judge in November 
2007.

The issues of an effective date earlier than July 27, 2006, 
for an award of service connection for chronic recurrent 
lumbar strain and bilateral shoulder strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's hemorrhoids have been manifest by itching, 
bleeding, and small hemorrhoids since the initial grant of 
service connection.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the 
notice required under the VCAA by letter mailed in April 
2004, prior to its initial adjudication of the claim.  As it 
relates to the issue of an initial compensable evaluation for 
hemorrhoids, once service connection is established further 
VCAA notice as to downstream issues, such as the initial 
evaluation of the disability, is not ordinarily required.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-493 (2006).  
Moreover, once service connection is granted the claim is 
substantiated, and further VCAA notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, at 490-1.

The Board also notes that the Veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA treatment records have been obtained.  The 
Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Internal or external hemorrhoids warrant a noncompensable 
evaluation if they are mild or moderate.  Large or thrombotic 
hemorrhoids, which are irreducible with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
evaluation.  A 30 percent evaluation is warranted for 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

On VA fee basis examination in April 2004, the Veteran said 
that she had constantly had hemorrhoids since 1996.  She 
treated them with Preparation H.  The examiner observed 
reducible external hemorrhoids at the 12 o'clock position.  
Thrombosis was absent, and no evidence of bleeding was noted.  
The examiner found evidence of frequent recurrence without 
excessive redundant tissue.  The report indicated that the 
hemorrhoids did not cause significant anemia or malnutrition.

The Veteran stated on her VA form 9 submitted in January 2006 
that her hemorrhoids occurred frequently and caused her to 
have difficulty sitting for long periods of time.  She said 
she had excessive bleeding.

On VA examination in February 2006, the Veteran complained of 
bleeding with bowel movements.  She said that she used 
Preparation H, Tucks wipes, and ProctoFoam to treat her 
hemorrhoids.  The examiner observed external hemorrhoids that 
extended approximately 0.75 cm from the anal wall.  No 
thrombosis was noted, and the examiner found no evidence or 
signs of bleeding or fecal leakage.  No specific internal 
hemorrhoids were appreciated.

During her November 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the Veteran stated 
that she experienced flare-ups of her hemorrhoids on a daily 
basis.  She indicated that she had surgery in 2000 but had 
not had surgery since that time.  She said that she had to 
change her panty liners twice a day because her hemorrhoids 
would bleed, and she experienced leakage.  She felt that her 
hemorrhoids had worsened.

During an October 2008 VA examination, the Veteran complained 
of anal itching and discomfort.  It was noted that she said 
she had rectal bleeding two to three times per week.  She 
reported experiencing fecal leakage, particularly with 
walking.  The examiner observed redundant tissue but no 
thrombosed hemorrhoids.  Small hemorrhoids were observed with 
no evidence of fecal leakage or bleeding.  No fissures were 
observed.

As summarized above, the medical evidence shows that the 
Veteran has not been found to have fissures or large or 
thrombotic hemorrhoids during the period of this claim.  In 
addition, while the Veteran has reported bleeding associated 
with her hemorrhoids, the medical evidence does not show 
anemia.  The symptoms shown by the evidence of record are 
best described as mild or moderate.  Accordingly, the Board 
concludes that a compensable rating is not warranted under 
Diagnostic Code 7336.

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for the disability 
but has found none.  The Board has also considered whether 
the case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record reflects that the Veteran has not required frequent 
hospitalizations for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
Veteran's hemorrhoids would be to a compensable degree.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.


REMAND

In April 2007 the Veteran submitted a notice of disagreement 
(NOD) with a rating decision issued in November 2006 which 
established service connection for chronic recurrent lumbar 
strain and chronic bilateral shoulder strain and tendonitis 
with an effective date of July 27, 2006.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  The RO has not yet issued a 
Statement of the Case regarding the issues of an earlier 
effective date for chronic recurrent lumbar strain and 
chronic bilateral shoulder strain and tendonitis.  38 C.F.R. 
§ 19.26 (2008).  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a 
notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case and to provide the Veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
by Court decisions are fully complied with 
and satisfied.  

2.  After all VCAA requirements have 
been addressed, the AMC/RO should take 
appropriate action pursuant to 
38 C.F.R. § 19.26 (2008), including 
issuance of an appropriate Statement of 
the Case addressing the issues of an 
earlier effective date for chronic 
recurrent lumbar strain and chronic 
bilateral shoulder strain and 
tendonitis.  The Veteran should be 
advised of need to file a timely 
substantive appeal if the Veteran 
desires to complete an appeal as to 
these issues.  If a timely substantive 
appeal is received, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


